United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1881
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Andrea L. Arps,                          *
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: November 5, 1999
                                Filed: December 3, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Andrea Arps pleaded guilty to one count of conspiring to distribute and possess
with intent to distribute cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 846,
and 18 U.S.C. § 2. After granting Arps’s motion to compel the government to file a
substantial-assistance downward-departure motion under U.S. Sentencing Guidelines
Manual § 5K1.1, p.s. (1997), the district court1 sentenced Arps to 156 months
imprisonment and 5 years supervised release. On appeal, Arps argues that his guilty


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
plea was involuntary because the government had promised that he would receive the
statutory minimum sentence and that his trial counsel rendered ineffective assistance
by promising that he would receive the statutory minimum sentence. Arps also
contends that the district court erred in failing to depart further from the Guidelines and
grossly abused its discretion in sentencing him to 156 months imprisonment.

       We conclude that Arps’s argument regarding the voluntariness of his guilty plea
is not reviewable because he did not present it to the district court, see United States
v. Murphy, 899 F.2d 714, 716 (8th Cir. 1990); that his ineffective assistance claim
should be raised in a habeas proceeding, see United States v. Martin, 59 F.3d 767, 771
(8th Cir. 1995); that his challenge to the extent of the court’s downward departure is
also not reviewable, see United States v. Dutcher, 8 F.3d 11, 12 (8th Cir. 1993); and
that we lack jurisdiction to review Arps’s contention that the court grossly abused its
discretion in imposing a 156 month sentence, see 18 U.S.C. § 3742(a).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-